Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 12, 1993, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The Board found that claimant was the president and 80% shareholder of an ongoing and viable family corporation. It also noted that claimant executed the applicable franchise agreement and co-signed the lease, and that he stood to gain financially from the continued operation of the business. Claimant admitted that he expected to be consulted about major purchases made for the business. Given these findings and the record before us, there is substantial evidence to support the Board’s conclusion that claimant’s interest in the business was more than an investor and that he was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.